                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 1 of 12 Page ID #:120


                                   1   Daniel L. Rottinghaus, California Bar No. 131949
                                       Scott M. Mackey, California Bar No. 222217
                                   2   Seema N. Kadaba, California Bar No. 304952
                                       BERDING & WEIL LLP
                                   3   2175 N. California Blvd, Suite 500
                                       Walnut Creek, California 94596
                                   4   Telephone:     925.838.2090
                                       Facsimile:     925.820.5592
                                   5   drottinghaus@berdingweil.com
                                       smackey@berdingweil.com
                                   6   skadaba@berdingweil.com

                                   7   Gary A. Angel, California Bar No. 70006
                                       Law Offices of Gary A. Angel
                                   8   177 Post Street, Fifth Floor
                                       San Francisco, CA 94108
                                   9   Telephone:     415-788-5935
                                       Facsimile:     415-788-5958
                               10      angelgary@aol.com

                               11      Attorneys for Plaintiffs
                                       KEN AND MARLA SALTZSTINE
                               12

                               13
                                                                   UNITED STATES DISTRICT COURT
                               14
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                               15

                               16      KEN AND MARLA SALTZSTINE,                          No. 2:20-cv-04997-RGK-SK
                                       individually
                               17
                                                     Plaintiffs,                          FIRST AMENDED COMPLAINT FOR
                               18                                                         DAMAGES FOR PERSONAL INJURY
                                             vs.
                               19
                                       PRINCESS CRUISE LINES, LTD., a                     JURY TRIAL REQUESTED
                               20      Bermuda corporation,
                               21                    Defendant.
                               22
                                                                                   /
                               23

                               24

                               25            Plaintiffs, by and through their undersigned counsel, hereby sue Defendant, PRINCESS
                               26      CRUISE LINES LTD. (hereinafter, “PRINCESS”), and allege as follows:
                               27      ///
                               28      ///

                                                                                                                               -1-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 2 of 12 Page ID #:121


                                   1                                    PARTIES AND JURISDICTION

                                   2          1.      This is an action seeking damages in excess of $500,000.00 (Five Hundred

                                   3   Thousand Dollars) exclusive of interest, costs, and attorney's fees.

                                   4          2.      This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as

                                   5   this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,

                                   6   exclusive of interest and costs, and is between citizens of different States and/or citizens of a State

                                   7   and citizens or subjects of a foreign state.

                                   8          3.      This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. §

                                   9   1333 as this case involves a maritime tort.

                               10             4.      Plaintiff KEN SALTZSTINE, sui juris, is a resident of the city of El Sobrante,

                               11      County of Contra Costa, in the State of California, and was a passenger onboard the Grand

                               12      Princess.

                               13             5.      Plaintiff MARLA SALTZSTINE, sui juris, is a resident of the city of El Sobrante,

                               14      County of Contra Costa, in the State of California, and was a passenger onboard the Grand

                               15      Princess. (KEN and MARLA SALTZSTINE shall collectively be referred to herein as

                               16      “PLAINTIFFS”.)

                               17             6.      Princess Cruise Lines LTD. is incorporated in Bermuda, with its headquarters in

                               18      Santa Clarita, California. The action is being filed in this Court pursuant to the terms and

                               19      conditions of the Passenger Contract issued by Defendant, Princess Cruise Lines Ltd.

                               20             7.      At all times hereto, PRINCESS owned and operated the cruise ship the Grand

                               21      Princess.

                               22             8.      This Court has personal jurisdiction over PRINCESS as PRINCESS' principle

                               23      place of business is located in Los Angeles County, Los Angeles.

                               24             9.      PRINCESS conducts substantial business within the state of California, including

                               25      operating cruises from ports in San Francisco, San Diego, and Los Angeles.

                               26             10.     PRINCESS markets cruise vacations to California residents and employs thousands

                               27      of California residents to work at its California headquarters.

                               28      ///

                                                                                                                                            -2-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 3 of 12 Page ID #:122


                                   1          11.    PLAINTIFFS were passengers aboard the Grand Princess which departed out of

                                   2   San Francisco on February 21, 2020.

                                   3          12.    Defendant experienced an outbreak of COVID-19 on board one of its vessels less

                                   4   than a month prior to the voyage on board the Grand Princess. PRINCESS should have taken all

                                   5   necessary and reasonable precautions to keep its passengers, crew, and the general public safe.

                                   6   Unfortunately, PRINCESS failed to do so and PLAINTIFFS have been physically harmed.

                                   7                                    GENERAL ALLEGATIONS

                                   8          13.    PLAINTIFFS purchased for consideration from PRINCESS passenger tickets

                                   9   (Booking Reference CM6XWN). Said tickets provided that PLAINTIFFS would be passengers on

                               10      board PRINCESS’ vessel “GRAND PRINCESS” (vessel number A006), and that PRINCESS

                               11      would be a common carrier and provide transportation for PLAINTIFFS, and transport

                               12      PLAINTIFFS from San Francisco to Hawaii, then Mexico, and back to San Francisco. Said

                               13      passenger tickets were provided from PRINCESS to PLAINTIFFS. The duration of the trip was to

                               14      be from February 21, 2020 through March 7, 2020.

                               15             14.    On or about February 21, 2020, PLAINTIFFS boarded the vessel and became

                               16      passengers on said vessel. PLAINTIFFS are informed and believe and thereon allege that

                               17      PRINCESS should not have allowed any person to board the vessel based on the level of illness on

                               18      the previous cruise. PRINCESS knew or should have known that individuals were sick on the

                               19      vessel’s previous cruise and should not have had any passengers board this vessel and should not

                               20      have embarked on this trip due to the high risk of infection from COVID-19.

                               21             15.    PLAINTIFFS are both diabetic and over the age of sixty-five, placing them in the

                               22      “high-risk” category, and were quarantined for four and a half days on the vessel with sporadic

                               23      mealtimes, which caused physical injuries, varying sugar levels, exacerbating their diabetes, and

                               24      resulting in physical harm to PLAINTIFFS. Moreover, PLAINTIFFS ordered medication on the

                               25      vessel, which was promised but never received, resulting in further physical harm to PLAINTIFFS

                               26      due to the fact that their blood pressure levels increased, resulting in additional issues with the

                               27      function of the pancreas and insulin levels. This put PLAINTIFFS’ sugar levels into a tailspin.

                               28      KEN SALTZSTINE’S A1-C and daily blood sugar levels became elevated onboard and this

                                                                                                                                        -3-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 4 of 12 Page ID #:123


                                   1   condition continues to the present day.

                                   2          16.     Although the original disembarkation was to be March 7, 2020, PLAINTIFFS did

                                   3   not disembark until March 10, 2020 and their temperatures were not taken until they were off the

                                   4   vessel. Moreover, PRINCESS then provided bussing services to Travis Air Force Base, without

                                   5   following any social distancing requirements or providing hand sanitizer and masks, thereby

                                   6   failing to ensure the safety of its passengers, including PLAINTIFFS.

                                   7          17.     Once PLAINTIFFS arrived at Travis Air Force Base, they were put into a fourteen

                                   8   (14) day mandatory Center for Disease Control quarantine. However, this was not accomplished

                                   9   given that the meals were given in the lobby area all together. The testing for COVID-19 that

                               10      occurred was disjointed and mismanaged, and evacuees were not provided with temperature tests

                               11      in an orderly fashion. This resulted in further physical harm to PLAINTIFFS based on the fact that

                               12      their diabetic condition worsened while in quarantine. This was due to the meals provided and lack

                               13      of needed medication for the entire 18.5-day quarantine period.

                               14             18.     As a result of PRINCESS’ breach of its contractual duties as a common carrier, and

                               15      as a result of its negligence and carelessness, PLAINTIFFS sustained personal injuries and

                               16      physical injuries.

                               17             19.     MARLA SALTZSTINE has been prescribed Lexapro since October 31, 2009, for

                               18      anxiety and depression. As a result of the physical harm experienced both onboard and at Travis

                               19      Air Force Base, this anxiety and depression worsened and continues to worsen. This physical

                               20      harm is a direct result of PRINCESS’ negligence in allowing the ship to disembark, despite

                               21      knowing the risks involved.

                               22             20.     As a direct, legal, and proximate result of PRINCESS’ carelessness, negligence,

                               23      breach of duty, and breach of contract of carriage, PRINCESS has caused PLAINTIFFS to sustain

                               24      physical and personal injuries and damages, medical care, pain and suffering, residual disability,

                               25      continuing medical care, and future pain and suffering which will continue and which has caused

                               26      PLAINTIFFS significant damages.

                               27             21.     As stated by the Center for Disease Control (“CDC”), people over the age of 60 are

                               28      at an especially high risk, with a fatality risk more than 50 times higher than the annual fatality

                                                                                                                                        -4-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 5 of 12 Page ID #:124


                                   1   risk of driving an automobile. See https://www.nber.org/papers/w27597.pdf. PRINCESS failed to

                                   2   disclose to boarding passengers and PLAINTIFFS that the prior cruise contained a person who not

                                   3   only was sick in transit, but was still sick when he was discharged from the ship. Further,

                                   4   PRINCESS failed to take any precautions such as hand sanitizer or masks, despite being on notice

                                   5   of these necessities from the CDC. PRINCESS co-mingled boarding luggage with the luggage of

                                   6   the prior customers and failed to immediately test their own personnel for exposure. Finally, the

                                   7   ship had fans and they were running and the same dispersed the virus throughout the ship, and the

                                   8   virus can and did survive on hand railings, windowsills, door handles, and luggage.

                                   9          22.        The CDC provided updated guidelines on February 13, 2020, a week before

                               10      PLAINTIFFS boarded the ship. PRINCESS should have taken the measures called for by the CDC

                               11      for cruise ships and taken measures to protect its passengers.

                               12             23.        PRINCESS failed to have procedures in place for handling a virus concern and

                               13      were not diligent in obtaining the latest relevant information about virus and disease. PRINCESS

                               14      failed to immediately consult with professionals in the industry, thereby putting their financial and

                               15      corporate interests ahead of the health and safety of PLAINTIFFS, the other passengers, and the

                               16      general public.

                               17             24.        The captain of the ship failed to take charge to implement the ship’s health and

                               18      safety protocols, and to find out more about the ill passenger on the previous vessel. Further, the

                               19      health doctor or physician onboard was not properly trained to appreciate the harm left behind by

                               20      the sick passenger, failed to understand and diagnose the severity of the problem, failed to have

                               21      the proper education and training to know what to do, and failed to act prudently with the

                               22      information available. Moreover, the fact that PRINCESS did not employ an infectious disease

                               23      expert was negligent and below the standard of care. This resulted in physical injury to

                               24      PLAINTIFFS.

                               25                                                   COUNT I

                               26                                              (Breach of Contract)

                               27             25.        PLAINTIFFS re-allege all allegations in paragraphs 1 through 24, inclusive, as

                               28      though fully set forth herein.

                                                                                                                                          -5-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 6 of 12 Page ID #:125


                                   1            26.   By and through the purchase of a ticket PLAINTIFFS and PRINCESS entered into

                                   2   a contract whereby PRINCESS was to perform certain duties in exchange for the monies received

                                   3   from PLAINTIFFS.

                                   4            27.   PLAINTIFFS performed all duties required of them under the contract.

                                   5            28.   PRINCESS breached the contract by failing to warn PLAINTIFFS of the risk of

                                   6   COVID-19, improperly disembarking despite knowing the risk, and disregarding the safety and

                                   7   health of PLAINTIFFS on board, as well as during the transportation to and relative to the time at

                                   8   Travis Air Force Base.

                                   9            29.   PRINCESS further breached the contract by failing to ensure that its passengers

                               10      were provided the necessary meals and medication.

                               11               30.   As a direct and proximate result of PRINCESS’ breach, PLAINTIFFS have been

                               12      damaged in an amount to be shown according to proof at trial.

                               13               31.   WHEREFORE, PLAINTIFFS pray for judgment against PRINCESS as set forth

                               14      below.

                               15                                                 COUNT II

                               16                                                (Negligence)

                               17               32.   PLAINTIFFS re-allege all allegations in paragraphs 1 through 31, inclusive, as

                               18      though fully set forth herein.

                               19               33.   PRINCESS owed PLAINTIFFS, who were paying passengers that boarded the

                               20      vessel, the duty to ensure that they would not be exposed to unreasonable risk of harm that

                               21      PRINCESS knew or should have known about while sailing on its vessel.

                               22               34.   PRINCESS breached its duty in that it had knowledge that at least one of its

                               23      passengers from the prior voyage who disembarked February 21, 2020 had symptoms of

                               24      coronavirus, and yet decided to continue sailing the voyage that began on February 21, 2020 with

                               25      another three thousand passengers.

                               26               35.   Specifically, PRINCESS was aware of at least two passengers who disembarked its

                               27      ship on February 21, 2020 in San Francisco had symptoms of the coronavirus. It went as far as to

                               28      send emails on February 25, 2020 to passengers who boarded the vessel, notifying them of the

                                                                                                                                       -6-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 7 of 12 Page ID #:126


                                   1   potential of exposure to the coronavirus while onboard their cruise.

                                   2             36.   There are at least sixty-two passengers on board the PLAINTIFFS' cruise, who

                                   3   were also on the prior voyage, who were exposed to the passengers that were confirmed to be

                                   4   infected.

                                   5             37.   In continuing to sail with another three thousand passengers, including

                                   6   PLAINTIFFS on February 21, 2020, knowing that some of those passengers and crew had already

                                   7   been exposed to COVID-19, PRINCESS exposed PLAINTIFFS to an actual risk of immediate

                                   8   physical injury, which actually resulted in physical injury to PLAINTIFFS. Moreover, the stress

                                   9   and trauma arising from the real and dangerous fear of contracting COVID-19.

                               10                38.   PRINCESS was further negligent in failing to have proper screening protocols for

                               11      COVID-19 prior to boarding the passengers on the vessel. Despite the knowledge and experience

                               12      it had with the outbreak on the Diamond Princess three weeks prior, PRINCESS did not have

                               13      proper screening protocol in place to minimize the risk of exposure of the disease to its passengers

                               14      and crew. PRINCESS should have known that failing to address this risk would result in

                               15      passengers with pre-existing conditions to suffer further medical injuries and complications based

                               16      on their negligence. By failing to take into account the risk of exposure to COVID-19 and the need

                               17      to quarantine its passengers, PLAINTIFFS suffered direct physical harm and physical injuries.

                               18                39.   Prior to boarding the vessel, passengers were only asked to fill out a piece of paper

                               19      confirming they were not sick. No passengers were examined in any capacity. Moreover, out of

                               20      those sixty-two passengers or crew members who were infected, none were examined during the

                               21      voyage until being tested for the virus on Thursday March 5, 2020, two weeks after the ship

                               22      sailed.

                               23                40.   As a result of the Defendant's failure to ensure the safety of PLAINTIFFS, its

                               24      passengers, and crew aboard the vessel, including PLAINTIFFS, have been physically injured and

                               25      sustained personal injuries and damages.

                               26                41.   Moreover, PRINCESS was negligent in failing to adequately warn PLAINTIFFS

                               27      about the potential exposure to COVID-19 prior to boarding the ship on February 21, 2020, and

                               28      again during the voyage. PRINCESS had actual knowledge of at least two passengers who sailed

                                                                                                                                          -7-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 8 of 12 Page ID #:127


                                   1   on its ship the week prior, disembarked with symptoms of coronavirus, and one confirmed death

                                   2   as a result. PRINCESS also knew that there were sixty-two passengers and crew who were

                                   3   onboard that same sailing and failed to inform PLAINTIFFS at any time prior to boarding or while

                                   4   they were already onboard, that there was a high risk of exposure to COVID-19. In addition,

                                   5   PRINCESS failed to inform PLAINTIFFS that a crew member aboard their cruise disembarked in

                                   6   Hawaii as a result of coronavirus.

                                   7            42.   If PLAINTIFFS had knowledge of this actual risk of exposure prior to boarding,

                                   8   they would have never boarded the ship. If they were informed of the risk on February 25, 2020,

                                   9   when the former passengers were notified by email, PLAINTIFFS would have disembarked at the

                               10      first port of call in Honolulu on February 26, 2020. Due to PRINCESS’ negligence in failing to

                               11      warn PLAINTIFFS of the actual risk of exposure to COVID-19 aboard its infected ship,

                               12      PLAINTIFFS were quarantined in their cabin, without access to meals to properly control their

                               13      diabetes, along with the rest of the passengers and crew, off the coast of San Francisco, anxiously

                               14      awaiting their fate, until they were transferred to Travis Air Force Base where they remained

                               15      quarantined and, due to a lack of organization, were further at risk.

                               16               43.   As a direct and proximate result of this negligence of PRINCESS, in exposing them

                               17      to actual risk of immediate physical injury, PLAINTIFFS suffered personal and physical injuries

                               18      and continue to suffer from emotional distress. PRINCESS caused PLAINTIFFS to sustain

                               19      personal and physical injuries and damages, medical care, pain and suffering, residual disability,

                               20      continuing medical care, and future pain and suffering, which will continue and which has caused

                               21      PLAINTIFFS significant damages.

                               22               44.   WHEREFORE, PLAINTIFFS pray for judgment against PRINCESS as set forth

                               23      below.

                               24                                                     COUNT III

                               25                                               (Gross Negligence)

                               26               45.   PLAINTIFFS re-allege all allegations set forth in paragraphs 1 through 44,

                               27      inclusive, as though fully set forth herein.

                               28      ///

                                                                                                                                        -8-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                       Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 9 of 12 Page ID #:128


                                   1            46.      PRINCESS’ conduct in deciding to allow PLAINTIFFS to board the vessel and

                                   2   continue to sail with PLAINTIFFS on board, knowing that the ship was infected from two

                                   3   previous passengers who came down with symptoms of COVID-19, and had sixty-two passengers

                                   4   on board with PLAINTIFFS who were previously exposed to those two infected individuals, along

                                   5   with the prior crew, shows a lack of any care on the part of PRINCESS, and a complete disregard

                                   6   for the safety of PLAINTIFFS, amounting to gross negligence.

                                   7            47.      PRINCESS knew how dangerous it was to expose PLAINTIFFS and the rest of its

                                   8   passengers to COVID-19 in light of its experience with the Diamond Princess three weeks prior.

                                   9   However, PRINCESS departed from what a reasonably careful cruise line would do under the

                               10      circumstances in allowing PLAINTIFFS to board and continuing to sail with PLAINTIFFS

                               11      despite these grave risks, which actually resulted in physical injury to PLAINTIFFS based on their

                               12      worsening diabetes, anxiety, and depression.

                               13               48.      Moreover, PRINCESS’ conduct in failing to warn PLAINTIFFS of their actual risk

                               14      of harm in being exposed to COVID-19, either prior to boarding or while they were already on

                               15      board, in light of the prior passenger who came down with symptoms who ended up dying, along

                               16      with others who came down with symptoms from that prior voyage, and the crew member who

                               17      disembarked during this voyage from the virus, amounts to an extreme departure of what a

                               18      reasonably careful cruise line would do.

                               19               49.      PRINCESS chose to place profits over the safety of its passengers, crew, and the

                               20      general public in continuing to operate business as usual, despite their knowledge of the actual risk

                               21      of injury to PLAINTIFFS.

                               22               50.      WHEREFORE, PLAINTIFFS pray for judgment against PRINCESS as set forth

                               23      below.

                               24                                             PRAYER FOR RELIEF

                               25               WHEREFORE, PLAINTIFFS pray for judgment against PRINCESS, as follows:

                               26                     1. For damages in an amount according to proof for PLAINTIFFS' personal injuries,

                               27                        medical care, in the form of general and special damages, in an amount according

                               28                        to proof, but in excess of $500,000.00.

                                                                                                                                          -9-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                      Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 10 of 12 Page ID #:129


                                   1                 2. An award of compensatory damages allowed by contract, law, and equity in an

                                   2                     amount according to proof;

                                   3                 3. Pre-judgment and post-judgment interest on all sums awarded, at the maximum

                                   4                     legal rate;

                                   5                 4. Damages for investigation costs and expenses and for dispute resolution

                                   6                     facilitators, special masters, discovery referee, and technical fees and costs as

                                   7                     provided by law;

                                   8                 5. Costs, including attorneys’ fees, incurred in this action as provided by statute,

                                   9                     contract, or common law; and

                               10                    6. For such other and further relief as the Court may deem just and proper.

                               11

                               12      Date: August 10, 2020                            BERDING & WEIL LLP
                               13
                                                                                        By:____________________________________
                               14                                                         Daniel L. Rottinghaus
                                                                                          Scott M. Mackey
                               15                                                         Seema N. Kadaba
                                                                                          Attorneys for Plaintiffs
                               16                                                         KEN AND MARLA SALTZSTINE
                               17

                               18

                               19      Date: August 10, 2020                            LAW OFFICES OF GARY A. ANGEL

                               20
                                                                                        By:_____/S/___________________________
                               21                                                         Gary A. Angel
                                                                                          Attorneys for Plaintiffs
                               22                                                         KEN AND MARLA SALTZSTINE

                               23
                                       4835-6741-2167, v. 1
                               24

                               25

                               26

                               27

                               28

                                                                                                                                        -10-
BERDING & WEIL, LLP                    FIRST AMENDED COMPLAINT FOR DAMAGES
2175 N California Blvd Suite 500
Walnut Creek, California 94596
                     Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 11 of 12 Page ID #:130


                                     1                                          PROOF OF SERVICE

                                     2     Case Name:        Ken and Marla Saltzstine v. Princess Cruise Lines, LTD
                                           Case No:          USDC - Central District of California Case No. 2:20-cv-04997-DDP-PJW
                                     3

                                     4           I am employed in the County of Contra Costa, State of California. My business address is
                                          2175 N. California Blvd, Suite 500, Walnut Creek, California 94596. I am over the age of
                                     5    eighteen years, and not a party to the within action.

                                     6             On August 10, 2020, I served the within:

                                     7                          SUMMONS ON FIRST AMENDED COMPLAINT

                                     8          FIRST AMENDED COMPLAINT FOR DAMAGES FOR PERSONAL INJURY

                                     9    on the party(ies) listed below, addressed as follows:

                                     10                                 (SEE ATTACHED SERVICE LIST)

                                     11
                                                  By First Class Mail/Ordinary Business Practices [C.C.P. §§ 1013, 1013a]. By causing
                                     12           a true copy thereof to be enclosed in a sealed envelope or package, addressed to the
                                                  party[ies] as stated on the attached service list. I am readily familiar with the firm's
                                     13           business practice for collection and processing of envelopes and packages for mailing
                                                  with the United States Postal Service. Under the firm's practice, mail is deposited in the
                                     14           ordinary course of business with the United States Postal Service at Walnut Creek,
                                                  California, that same day, with postage thereon fully prepaid. I am aware that upon
                                     15           motion of the party served, service is presumed invalid if postal cancellation date or
                                                  postage meter date on the envelope or package is more than one day after the date of
                                     16           deposit for mailing.

                                     17   X       By Electronic Service: The above document was served electronically on the parties
                                                  appearing on the attached service list associated with this case. A copy of the electronic
                                     18           mail transmission(s) will be maintained with the proof of service document in our file.
                                     19

                                     20           I declare under penalty of perjury under the laws of the State of California that the
                                          foregoing is true and correct. Executed August 10, 2020, at Walnut Creek, California.
                                     21
                                                                                       By:
                                     22
                                                                                                        Barbara Curzi
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


BERDING & WEIL, LLP
2175 N. California Blvd, Suite 500
                                                                                                                                               1
Walnut Creek, California 94596
                                          PROOF OF SERVICE
                     Case 2:20-cv-04997-RGK-SK Document 26 Filed 08/10/20 Page 12 of 12 Page ID #:131

                                                                                 SERVICE LIST
                                     1
                                          Case Name:        Ken and Marla Saltzstine v. Princess Cruise Lines, LTD
                                     2    Case No:          USDC - Central District of California Case No. 2:20-cv-04997-DDP-PJW
                                     3

                                     4    Jeffrey B. Maltzman, Esq.
                                          Edgar R. Nield, Esq.
                                     5    Gabrielle De Santis Nield, Esq.
                                          Rafaela P. Castells, Esq.
                                     6    MALTZMAN & PARTNERS, P.A.
                                          681 Encinitas Boulevard, Suite 315
                                     7    Encinitas, CA 92024
                                          Telephone: (760) 942-9880
                                     8    Facsimile: (760) 942-9882
                                     9    jeffreym@maltzmanpartners.com
                                          edn@maltzmanpartners.com
                                     10   gabn@maltzmanpartners.com
                                     11   Attorneys for Defendant
                                          PRINCESS CRUISE LINES, LTD.
                                     12

                                     13

                                     14

                                     15    4819-2865-4528, v. 1


                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


BERDING & WEIL, LLP
2175 N. California Blvd, Suite 500
                                                                                                                                   1
Walnut Creek, California 94596
                                          SERVICE LIST
